Roane J.
If a verdict had been given in this case, It would have been necessary for the jury to have found the value of the Pennsylvania currency, since this is a fact proper for their inquiry. But the appellant by confessing a judgment, rendered the interference of a jury unnecessary, since he acknowledged that he owed the appellee 1800/. Pennsylvania currency, of the value o/T440/, Virginia currency. Having thus furnished a standard the sum by which the penalty was to be discharged was easily found. I think there is no error.
The other Judges concurred in opinion.
Judgment affirmed.